Citation Nr: 1533293	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-06 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to December 1988 and from May 1989 to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing in October 2011 but failed to appear.  The Veteran has not requested a rescheduled hearing or provided good cause for failing to appear.  Therefore, VA has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2014). 

In July 2008, the Veteran testified before a Decision Review Officer (DRO) and a transcript of the hearing is of record.

This matter was previously remanded by the Board in May 2012 and again in January 2013 for additional development and clarification to the August 2012 examination.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is etiologically related to her active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and PTSD, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in March 2006.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.

Entitlement to Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2014).

A discharge summary from Baptist Medical Center in Jacksonville, Florida, dated October 2005 diagnosed the Veteran with recurrent major depressive disorder which is severe without psychosis but with cocaine abuse after hospitalization for possible suicide.  In addition, a VA treatment note dated October 2005 indicated ruled out PTSD but diagnosed depression, not otherwise specified.  Another VA treatment note dated October 2005, following hospitalization for a suicide watch, indicated the Veteran was suffering from PTSD symptoms but did not diagnose the Veteran with PTSD at that time.  Moreover, the August 2012 VA examination and January 2013 addendum indicated the Veteran has a diagnosis of depressive disorder not otherwise specified as well as polysubstance dependence in sustained full remission.  These diagnoses satisfy the first prong of the service connection claim.

Regarding the in-service incurrence of the psychological disabilities, the February 1992 Report of Medical Examination for purposes of Chapter 5 proceedings indicated the Veteran was psychiatrically normal.  In addition, the Veteran's February 1992 Report of Medical History indicated she did not have depression or excessive worry.  

A January 2013 addendum to the August 2012 VA examination found it is less likely as not that the Veteran's current psychiatric disabilities had their onset in service, are related to the Veteran's reported stressors in service, are related to the Veteran's reported psychiatric symptoms in service, or are otherwise the result of a disease or injury in service.  The Veteran's psychiatric disabilities were found to be depressive disorder, not otherwise specified and polysubstance dependence, reported in remission.  The examiner did not find a diagnosis of PTSD.  Further, the examiner stated the Veteran's substance abuse problems are not the result of self-medication for a psychiatric disability.  Instead, according to the record, the issues with substance abuse began approximately three years before her military service.  Lastly, the examiner indicated he could not comment on "teeth grinding in service" as this condition is not a psychiatric condition and therefore, is outside the scope and expertise of this examiner.  

The Board finds this addendum opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, it warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

At the August 2012 examination, the Veteran reported she is treated for depression and did not identify a traumatic stressor or PTSD symptoms.  Further, the examiner opined the Veteran's claimed psychiatric condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the current symptoms are best accounted for by her history of polysubstance dependence, which is now in remission, and the recent death of her mother whom she continues to grieve.  However, the January 2013 Board remand found this medical opinion and supportive reasoning to be inadequate and therefore, clarification was obtained in the January 2013 addendum opinion.

An earlier VA examination was performed in November 2009.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified and offered the opinion that the Veteran's current psychiatric condition is less likely as not etiologically related to her problems with her weight while in service.  Moreover, the examiner found no evidence to support an etiological connection between her current psychiatric condition and teeth grinding in service.

The Veteran provided statements in the record relating to her stressors.  Specifically, the June 2012 statement describes being in Dessert Storm and seeing dead bodies and having people she knew get hurt and killed.  The Veteran reported the stress and pain from that experience will always be with her.  She is unable to get the dead bodies out of her head.

The Board notes the July 2012 Memorandum to the file concedes the Veteran's stressor.  Specifically, the Veteran indicated she had to guard a prisoner of war camp that at one point was on lockdown due to a nearby explosion of a car bomb.  Moreover, the Veteran reported death and injuries to her fellow service members by friendly fire and the firing of military tanks by friendly forces.  Notably, however, the friendly fire described by the Veteran was not documented and was, therefore, not verified.  However, her stressors were conceded. 

While the Board notes the Veteran has a conceded stressor, the medical evidence of record does not include a diagnosis of PTSD.  As previously mentioned, the October 2005 VA treatment note indicated the need to rule out PTSD but provided no specific diagnosis.  Another October 2005 VA treatment note indicated the Veteran was suffering from PTSD symptoms but again, no specific diagnosis was given.  Thereafter, a January 2006 VA Progress Note indicated the Veteran tested positive in a PTSD screening test but did not provide the specific PTSD diagnosis.

Moreover, the August 2012 VA examiner found the Veteran does not have a diagnosis of PTSD that conforms with the DSM-IV criteria.  Similarly, the January 2013 addendum to the August 2012 VA examination also did not include a PTSD diagnosis for the Veteran.  

In addition, the November 2009 and August 2012 VA examinations as well as the January 2013 addendum all opine the Veteran's present psychiatric disability is less likely than not related to her active duty service.  As such, there is no medical evidence to satisfy the third prong of the service connection claim.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability, to include depression and PTSD.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a psychiatric disability, to include depression and PTSD, is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


